DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are pending.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-18, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US Publication No. 2013/0231779, hereinafter Purkayastha) in view of Nerurkar et al. (US Publication No. 2017/0337749, hereinafter Nerurkar).
Purkayastha teaches:
Re claim 1.  A method for authoring tasks for execution by a programmable mobile robot in a physical environment (abstract; and paragraphs [0137-0138]), the method comprising: 
at an application running on a mobile device with augmented reality simultaneous localization and mapping (AR-SLAM) capabilities (tablet/web pad 1170, paragraphs [0137-0138]): 
generating a dynamic simultaneous localization and mapping (SLAM) map comprising spatial information for an augmented reality (AR) scene that comprises a digital representation of at least part of the physical environment in a 3-dimensional coordinate system (Figures 15B and 15C; and paragraphs [0021-0022, and 0138-0139], 3D model of the robot environment which includes an augmented overlay thereon including data collection locations Ln.  These data collection locations Ln are mapped according to the robot generated map based on SLAM routines.); 
displaying the AR scene in the display of the mobile device (Figure 15B; and paragraphs [0137-0138], displaying views 1510 on web pad 1170.); 
receiving input defining a pathway through which the programmable mobile robot is to navigate in the physical environment wherein the pathway is defined based on one or more of (i) recording spatial movements of the mobile device in the physical environment using one or more of the sensors on the mobile device and (ii) a route drawn through the AR scene in the display of the mobile device (paragraph [0138], The user of the web pad may modify the drive path P of the robot.); 
generating a task sequence comprising routing instructions to be executed by the programmable mobile robot for navigation in the physical environment based on the input defining the pathway through which the robot is to navigate in the physical environment (paragraph [0138], The user of the web pad may modify the drive path P of the robot.); and 
transferring the task sequence from the mobile device to the programmable mobile robot wherein the programmable mobile robot is adapted to execute the routing instructions to generate control signals for controlling robot navigation in the physical environment (paragraph [0012], the remote operator control unit issues commands to the robot).

Purkayastha fails to specifically teach: (re claim 1) the mobile device with augmented reality simultaneous localization and mapping (AR-SLAM) capabilities, the mobile device comprising a processor, a memory, a network interface for communications via one or more wired or wireless computer networks, a camera for recording images captured within a field-of-view (FOV) of a display of the mobile device, and one or more sensors for estimating motion of the camera in the physical environment.
Nerurkar discloses, at paragraphs [0016, 0018, and 0020], electronic devices 100 (analogous to the tablet/web pad of Purkayastha), may advantageously be capable of using SLAM for AR applications by utilizing visual sensors and inertial sensors.  Such sensing modalities enable augmented reality on a tablet so that the tablet and a user may have a greater degree of interaction with their environment.  
In view of Nerurkar’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 1) the mobile device with augmented reality simultaneous localization and mapping (AR-SLAM) capabilities, the mobile device comprising a processor, a memory, a network interface for communications via one or more wired or wireless computer networks, a camera for recording images captured within a field-of-view (FOV) of a display of the mobile device, and one or more sensors for estimating motion of the camera in the physical environment; since Nerurkar discloses electronic devices 100 (analogous to the tablet/web pad of Purkayastha), may advantageously be capable of using SLAM for AR applications by utilizing visual sensors and inertial sensors.  Such sensing modalities enable augmented reality on a tablet so that the tablet and a user may have a greater degree of interaction with their environment.  

Purkayastha fails to specifically teach: (re claim 15) wherein task execution is configured to be monitored by video streaming via the mobile device camera wherein the video streaming is recorded to generate a video log for storage in the memory of the mobile device.
	Nerurkar teaches, at paragraphs [0042-0043], map files include information from visual sensors and are saved in the map files in the electronic device 100.  This creates a record for later reference.
In view of Nerurkar’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 15) wherein task execution is configured to be monitored by video streaming via the mobile device camera wherein the video streaming is recorded to generate a video log for storage in the memory of the mobile device; since Nerurkar teaches map files include information from visual sensors and are saved in the map files in the electronic device 100.  This creates a record for later reference.

Purkayastha further teaches:
Re claim 16.  Wherein SLAM technology enables the programmable mobile robot to generate a SLAM map and to orient itself within the SLAM map in real-time (paragraph [0095]).

Re claim 17.  Wherein SLAM technology localizes an unknown environment for which no prior map or GPS signal is available (paragraph [0095]).

Re claim 18.  An authoring system for robot navigation (abstract; and paragraphs [0137-0138]) comprising: 
a mobile device with augmented reality simultaneous localization and mapping (AR- SLAM) capabilities (tablet/web pad 1170, paragraphs [0137-0138]); 
a programmable mobile robot (mobile robot 100, Figure 15B); and 
an application running on the processor of the mobile device for performing operations to implement an augmented-reality (AR) interface in the display of the mobile device for authoring tasks for execution by a programmable mobile robot (paragraph [0137], monitoring application is executed on the web pad 1170.), the operations comprising: 
generating a dynamic simultaneous localization and mapping (SLAM) map comprising spatial information for an augmented reality (AR) scene that comprises a digital representation of at least part of the physical environment (Figures 15B and 15C; and paragraph [0138-0139], 3D model of the robot environment which includes an augmented overlay thereon including data collection locations Ln.  These data collection locations Ln are mapped according to the robot generated map based on SLAM routines.); 
displaying the AR scene in the display of the mobile device (Figure 15B; and paragraphs [0137-0138], displaying views 1510 on web pad 1170.); 
receiving input defining a pathway through which the programmable mobile robot is to navigate in the physical environment wherein the pathway is defined based on one or more of (i) recording spatial movements of the mobile device in the physical environment using one or more of the sensors on the mobile device and (ii) a route drawn through the AR scene in the display of32 SUBSTITUTE SHEET (RULE 26)WO 2019/209878PCT/US2019/028797the mobile device (paragraph [0138], The user of the web pad may modify the drive path P of the robot.); 
generating a task sequence comprising routing instructions to be executed by the programmable mobile robot for robot navigation in the physical environment in response to the input defining the pathway through which the programmable mobile robot is to navigate in the physical environment (paragraph [0138], The user of the web pad may modify the drive path P of the robot.); and 
transferring the task sequence from the mobile device to the programmable mobile robot, wherein the programmable mobile robot is adapted to execute the routing instructions to generate control signals for controlling robot navigation in the physical environment (paragraph [0012], the remote operator control unit issues commands to the robot).

Purkayastha fails to specifically teach: (re claim 18) the mobile device with augmented reality simultaneous localization and mapping (AR-SLAM) capabilities, the mobile device comprising a processor, a memory, a network interface for communications via one or more wired or wireless computer networks, a camera for recording images captured within a field-of-view (FOV) of a display of the mobile device, and one or more sensors.
Nerurkar discloses, at paragraphs [0016, 0018, and 0020], electronic devices 100 (analogous to the tablet/web pad of Purkayastha), may advantageously be capable of using SLAM for AR applications by utilizing visual sensors and inertial sensors.  Such sensing modalities enable augmented reality on a tablet so that the tablet and a user may have a greater degree of interaction with their environment.  
In view of Nerurkar’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 18) the mobile device with augmented reality simultaneous localization and mapping (AR-SLAM) capabilities, the mobile device comprising a processor, a memory, a network interface for communications via one or more wired or wireless computer networks, a camera for recording images captured within a field-of-view (FOV) of a display of the mobile device, and one or more sensors; since Nerurkar discloses electronic devices 100 (analogous to the tablet/web pad of Purkayastha), may advantageously be capable of using SLAM for AR applications by utilizing visual sensors and inertial sensors.  Such sensing modalities enable augmented reality on a tablet so that the tablet and a user may have a greater degree of interaction with their environment.  

	Purkayastha further teaches:
Re claim 32.  Wherein SLAM technology enables the programmable mobile robot to generate a map and orient itself within the SLAM map (paragraph [0095]).

Re claim 33.  Wherein SLAM technology localizes an unknown environment for which no prior map or GPS signal is available (paragraph [0095]).

Claims 2-4, 6-14, and 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US Publication No. 2013/0231779) as modified by Nerurkar et al. (US Publication No. 2017/0337749) as applied to claims 1 and 18 above, and further in view of Angle et al. (US Publication No. 2016/0167234, hereinafter Angle).
The teachings of Purkayastha as modified by Nerurkar have been discussed above.  Purkayastha fails to specifically teach: (re claim 2) wherein the physical environment includes a distribution of one or more Internet of Things (IoT) devices and wherein the one or more IoT devices are spatially registered within the dynamic SLAM map and serve as landmarks for the programmable mobile robot to navigate in the AR scene.
Angle teaches, at paragraphs [0040, 0097, and 0174], localizing a robot on a map using SLAM techniques with IoT devices as distinctive features or landmarks.  It would have been obvious to one of ordinary skill in the art to use the IoT devices as the navigation references 80 of Purkayastha so as to eliminate the need for single purpose navigation references in favor of multi-purpose IoT devices.  
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 2) wherein the physical environment includes a distribution of one or more Internet of Things (IoT) devices and wherein the one or more IoT devices are spatially registered within the dynamic SLAM map and serve as landmarks for the programmable mobile robot to navigate in the AR scene; since Angle teaches localizing a robot on a map using SLAM techniques with IoT devices as distinctive features or landmarks.  It would have been obvious to one of ordinary skill in the art to use the IoT devices as the navigation references 80 of Purkayastha so as to eliminate the need for single purpose navigation references in favor of multi-purpose IoT devices.  

Purkayastha fails to specifically teach: (re claim 3) further comprising: receiving one or more tasks for the programmable mobile robot to perform while traversing along the pathway in the physical environment; and generating one or more instructions based on the received tasks, including instructions for robot-IoT interactive tasks to be completed by the programmable mobile robot, wherein the programmable mobile robot is adapted to execute instructions to generate control signals for controlling one or more functions of the programmable mobile robot for performing the tasks in the physical environment.
Angle teaches, at paragraphs [0021 and 0114], such robots execute missions including a set of work tasks performed while traveling.  Angle further teaches, at paragraphs [0071, 0105, 0114, 0118], controlling home equipment as a robot travels along a path to improve environmental conditions of a living space based on sensed values.  
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 3) further comprising: receiving one or more tasks for the programmable mobile robot to perform while traversing along the pathway in the physical environment; and generating one or more instructions based on the received tasks, including instructions for robot-IoT interactive tasks to be completed by the programmable mobile robot, wherein the programmable mobile robot is adapted to execute instructions to generate control signals for controlling one or more functions of the programmable mobile robot for performing the tasks in the physical environment; since Angle teaches such robots execute missions including a set of work tasks performed while traveling and controlling home equipment as a robot travels along a path to improve environmental conditions of a living space based on sensed values.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 4) wherein the programmable mobile robot is configured to perform the following operations under guidance of the application running on the mobile device: 
executing the routing instructions, and in accordance therewith, navigating along the pathway in the physical environment (para [0031], [0042], [0122]); 
periodically evaluating the current position and orientation of the programmable mobile robot within the AR scene and updating the dynamic SLAM map (para [0118], [0119], [0142]); 
comparing current position and orientation with a position and orientation of at least one target to guide movement of the programmable mobile robot (para [0040], [0046], [0096], [0158]); and 
interacting with one or more of the loT devices during traverse of the pathway (para [0097], [0174]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 4) wherein the programmable mobile robot is configured to perform the following operations under guidance of the application running on the mobile device: executing the routing instructions, and in accordance therewith, navigating along the pathway in the physical environment; periodically evaluating the current position and orientation of the programmable mobile robot within the AR scene and updating the dynamic SLAM map; comparing current position and orientation with a position and orientation of at least one target to guide movement of the programmable mobile robot; and interacting with one or more of the IoT devices during traverse of the pathway; since Angle teaches such dynamically updating a map to maintain an accurate map of an environment and interacting with devices to improve environmental conditions of a living space based on sensed values.    

Purkayastha fails to specifically teach, and Angle teaches: (re claim 6) wherein functions of the one or more loT devices are accessible in the mobile device display and new loT devices are inserted into the AR scene in a plug-and-play manner (para [0038], [0053], [0097], [0123]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 6) wherein functions of the one or more loT devices are accessible in the mobile device display and new loT devices are inserted into the AR scene in a plug-and-play manner; since Angle teaches this allows for modification of IoT device settings.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 7) wherein the programmable mobile robot interacts with the loT devices using three-way communication among the mobile device, programmable mobile robot, and loT devices (para [0092]-[0094], [0097]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 7) wherein the programmable mobile robot interacts with the loT devices using three-way communication among the mobile device, programmable mobile robot, and loT devices; since Angle teaches doing so allows the various parts of a system to communicate and operate as intended.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 8) wherein the task sequence comprises an instruction set transferred to the programmable mobile robot in response to placing the mobile device into a modular slot in the programmable mobile robot (para [0042], [0049], [0077]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 8) wherein the task sequence comprises an instruction set transferred to the programmable mobile robot in response to placing the mobile device into a modular slot in the programmable mobile robot; since Angle teaches using such dockable automation controller devices to provide controls for robots so that the robots behave as desired.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 9) wherein the task sequence comprises an instruction set transferred to the programmable mobile robot via the one or more wired or wireless networks (para [0021], [0044], [0103], [0114]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 9) wherein the task sequence comprises an instruction set transferred to the programmable mobile robot via the one or more wired or wireless networks; since Angle teaches these are appropriate ways to transfer data.

Purkayastha fails to specifically teach, and Angle teaches: (re claim 10) wherein the loT devices are registered within the dynamic SLAM map based on scanning one or more machine-readable codes associated with the loT devices (para [0026], [0038], [0040], [0078], [0082]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 10) wherein the loT devices are registered within the dynamic SLAM map based on scanning one or more machine-readable codes associated with the loT devices; since Angle teaches this is a method of successfully registering data within a map.

Purkayastha further teaches:
Re claim 11.  Wherein a 3-dimensional virtual icon for an IoT device is added to the AR scene when the loT device is registered within the dynamic SLAM map (para [0138], 3D rendering of the robot environment).  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 12) wherein new robot-loT interactions are inserted based on (i) scanning one or more machine readable codes of the loT device to register the loT device into the AR scene and (ii) selecting one or more robot-loT interactions from a function list of the loT device (para [0026], [0038], [0040], [0078], [0082]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 12) wherein new robot-loT interactions are inserted based on (i) scanning one or more machine readable codes of the loT device to register the loT device into the AR scene and (ii) selecting one or more robot-loT interactions from a function list of the loT device; since Angle teaches this allows for easy updating of maps and selecting desired actions.

Purkayastha fails to specifically teach, and Angle teaches: (re claim 13) wherein additional mobile devices are configured in a multi-user system incorporating multiple cameras and displays for multiple respective users (para [0030], [0046], [0059], [0163]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 13) wherein additional mobile devices are configured in a multi-user system incorporating multiple cameras and displays for multiple respective users; since Angle teaches multiple users may use such systems, thus increasing their utility.

Purkayastha further teaches: 
Re claim 14.  Wherein functions of the programmable mobile robot are limited to performing basic motor functions (Figure 6).

Purkayastha fails to specifically teach, and Angle teaches: (re claim 19) wherein the physical environment includes a distribution of one or more Internet of Things (loT) devices and wherein the one or more loT devices are spatially registered within the dynamic SLAM map and serve as landmarks for robot navigation (para [0040], [0097], [0174]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 19) wherein the physical environment includes a distribution of one or more Internet of Things (loT) devices and wherein the one or more loT devices are spatially registered within the dynamic SLAM map and serve as landmarks for robot navigation; since Angle teaches localizing a robot on a map using SLAM techniques with IoT devices as distinctive features or landmarks.  It would have been obvious to one of ordinary skill in the art to use the IoT devices as the navigation references 80 of Purkayastha so as to eliminate the need for single purpose navigation references in favor of multi-purpose IoT devices.  


Purkayastha fails to specifically teach, and Angle teaches: (re claim 20) wherein the programmable mobile robot is configured to interact with the one or more loT devices in the physical environment (para [0071, 0105, 0114, 0118],).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 20) wherein the programmable mobile robot is configured to interact with the one or more loT devices in the physical environment; since Angle teaches controlling home equipment as a robot travels along a path to improve environmental conditions of a living space based on sensed values.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 21) further comprising receiving one or more tasks for the programmable mobile robot to perform while traversing along the pathway in the physical environment wherein the programmable mobile robot is adapted to execute instructions to generate control signals for controlling one or more functions of the programmable mobile robot for performing the tasks in the physical environment (para [0071], [0105], [0114], [0118]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 21) further comprising receiving one or more tasks for the programmable mobile robot to perform while traversing along the pathway in the physical environment wherein the programmable mobile robot is adapted to execute instructions to generate control signals for controlling one or more functions of the programmable mobile robot for performing the tasks in the physical environment; since Angle teaches such robots perform a set of work tasks while traveling along a path on a mission.  This allows such robots to accomplish their goals.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 22) wherein the programmable mobile robot is configured with a microcontroller to perform one or more navigation and motor functions (para [0030], [0033], [0046], [0087]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 22) wherein the programmable mobile robot is configured with a microcontroller to perform one or more navigation and motor functions; since such controllers enable robots to successfully navigate their environments.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 23) wherein the task sequence comprises an instruction set including one or more of: routing instructions to be executed by the programmable mobile robot for navigation in the physical environment (para [0031], [0042], [0122]); and robot-loT instructions for tasks to be completed by the programmable mobile robot during interaction with the one or more loT devices in the physical environment (para [0071], [0105], [0114], [0118]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 23) wherein the task sequence comprises an instruction set including one or more of: routing instructions to be executed by the programmable mobile robot for navigation in the physical environment; and robot-loT instructions for tasks to be completed by the programmable mobile robot during interaction with the one or more loT devices in the physical environment; since Angle teaches this allows robots to successfully navigate through their environment while actuating devices to improve environmental conditions. 

Purkayastha fails to specifically teach, and Angle teaches: (re claim 24) wherein the programmable mobile robot is configured to perform the following operations: executing the routing instructions, and in accordance therewith, navigating along the pathway in the physical environment (para [0031], [0042], [0122]); periodically evaluating current position or orientation within the AR scene and updating the dynamic SLAM map (para [0118], [0119], [0142]); comparing current position and orientation of the programmable mobile robot with position and orientation of at least one destination to guide movement along the pathway (para [0040], [0046], [0096], [0158]); and executing the robot-loT instructions for interacting with one or more of the loT devices during traverse of the pathway (para [0097], [0174]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 24) wherein the programmable mobile robot is configured to perform the following operations: executing the routing instructions, and in accordance therewith, navigating along the pathway in the physical environment; periodically evaluating current position or orientation within the AR scene and updating the dynamic SLAM map; comparing current position and orientation of the programmable mobile robot with position and orientation of at least one destination to guide movement along the pathway; and executing the robot-IoT instructions for interacting with one or more of the IoT devices during traverse of the pathway; since Angle teaches such robots navigating their environment while actuating devices to improve environmental conditions. 

Purkayastha fails to specifically teach, and Angle teaches: (re claim 25) wherein the instruction set is transferred to the programmable mobile robot in response to placing the mobile device into a modular slot in the programmable mobile robot (para [0042], [0049], [0077]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 25) wherein the instruction set is transferred to the programmable mobile robot in response to placing the mobile device into a modular slot in the programmable mobile robot; since Angle teaches using such dockable automation controller devices to provide controls for robots so that the robots behave as desired.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 26) wherein the instruction set is transferred to the programmable mobile robot via the one or more wired or wireless computer networks (para [0021], [0044], [0103], [0114]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 26) wherein the instruction set is transferred to the programmable mobile robot via the one or more wired or wireless computer networks; since Angle teaches this is a known method of successfully transferring instructions to a robot.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 27) wherein functions of the one or more loT devices are configured to be edited in the AR interface (para [0046], [0077], [0080], [0100], [0105], [0118]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 26) wherein functions of the one or more loT devices are configured to be edited in the AR interface; since Angle teaches enabling a user to modify automation controller devices based on data displayed on a user terminal, this allows a user to change IoT device settings as they wish.  

Purkayastha fails to specifically teach, and Angle teaches: (re claim 28) wherein loT devices are registered within the SLAM map based on scanning one or more machine-readable codes associated with the loT device (para [0026], [0038], [0040], [0078], [0082]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 28) wherein loT devices are registered within the SLAM map based on scanning one or more machine-readable codes associated with the loT device; since Angle teaches this is a method of successfully registering data within a map.

Purkayastha further teaches:
Re claim 29.  Wherein a virtual icon for an loT device is displayed in the AR scene when the loT device is registered within the dynamic SLAM map (para [0138], 3D rendering of the robot environment).

Purkayastha fails to specifically teach, and Angle teaches: (re claim 30) wherein new robot-loT interactions are inserted into the task sequence based on (i) scanning one or more machine-readable codes of an loT device to register the loT device into the AR scene and (ii) selecting one or more robot-loT interactions from a function list of the loT device (para [0026], [0038], [0040], [0078], [0082]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 30) wherein new robot-loT interactions are inserted into the task sequence based on (i) scanning one or more machine-readable codes of an loT device to register the loT device into the AR scene and (ii) selecting one or more robot-loT interactions from a function list of the loT device; since Angle teaches this allows for easy updating of maps and selecting desired actions.

Purkayastha fails to specifically teach, and Angle teaches: (re claim 31) further comprising additional mobile devices in a multi-user system incorporating multiple cameras and displays and multiple robots for multiple respective users (para [0030], [0046], [0059], [0163]).
In view of Angle’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Purkayastha, (re claim 31) further comprising additional mobile devices in a multi-user system incorporating multiple cameras and displays and multiple robots for multiple respective users; since Angle teaches multiple users may use such systems, thus increasing their utility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664